
	
		I
		111th CONGRESS
		1st Session
		H. R. 4104
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Ellsworth
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish
		  and carry out a highway emergency responders safety grant program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Responders Highway Safety Act of
			 2009.
		2.Highway emergency
			 responders safety grant program
			(a)EstablishmentThe Secretary of Transportation shall
			 establish and carry out a highway emergency responders safety grant program (in
			 this section referred to as the program).
			(b)Grant
			 authorityIn carrying out the
			 program, the Secretary is authorized to make grants to nonprofit and
			 not-for-profit organizations (including organizations partnered with local
			 government entities) for projects and activities—
				(1)to increase
			 awareness of State laws that require a motorist to change lanes or reduce speed
			 if passing a highway emergency responder, including the penalties for
			 noncompliance with such laws; and
				(2)to provide highway
			 emergency responders with training on the prevention of injuries and fatalities
			 resulting from roadside collisions.
				(c)Advisory
			 groupIn carrying out the
			 program, the Secretary shall establish a multidisciplinary advisory group to
			 make recommendations relating to program implementation, including
			 recommendations with respect to the criteria for awarding grants under the
			 program. The advisory group shall include, at a minimum, a member from a
			 national organization representing each employment category specified in
			 subsection (e).
			(d)Incident
			 tracking and report to Congress
				(1)Incident
			 trackingThe Secretary shall
			 establish and administer an incident reporting system to compile information
			 with respect to roadside collisions throughout the United States involving
			 highway emergency responders.
				(2)Report to
			 CongressNot later than one year after the date of enactment of
			 this Act and annually thereafter, the Secretary shall submit to Congress a
			 report on the number of highway emergency responders injured or killed in
			 roadside collisions in each State during the year preceding such report and on
			 the status and content of State laws relating to highway emergency responder
			 safety.
				(e)Highway
			 emergency responder definedIn this section, the term
			 highway emergency responder means an individual who is any of the
			 following:
				(1)A
			 law enforcement officer.
				(2)A
			 firefighter.
				(3)An emergency
			 medical service provider.
				(4)A
			 maintenance and operations worker.
				(5)A
			 tow truck or recovery operator.
				(f)Funding
				(1)In
			 generalThere is authorized to be appropriated from the Highway
			 Trust Fund (other than the Mass Transit Account) to carry out this section
			 $5,000,000 for each of fiscal years 2010 through 2015.
				(2)Contract
			 authorityFunds made available to carry out this section shall be
			 available for obligation and administered in the same manner as if the funds
			 were apportioned under chapter 1 of title 23, United States Code.
				
